DETAILED ACTION

Rejoinder
Claims 1-6 and 10-16 are directed to an allowable product.  Since claims 8-9, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 09/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with David Vaughan on 06/16/2021.

	The application has been amended as follows:
In the claims filed on 05/13/2021:
In claim 1 at line 11, please delete the word(s) “the”, and insert the word(s) --an-- before the word(s) “assembled state”.
In claims 2-6 and 10-16 respectively at line 1, please insert the word(s) --insulating-- before the word(s) “spacer according to”.
In claim 8, please amend the claim as follows:
The battery pack according to claim 1 comprising: 
the unit cells; 
a plurality of insulating spacers, wherein each of the plurality of insulating spacers is according to claim 1; and 
the bus bar, 
the unit cells being stacked one atop another along the first direction, 
the bus bar that electrically interconnects distal end portions of electrode tabs of different ones of the unit cells.
In claim 9, please amend the claim as follows:
A method for manufacturing the battery pack according to claim 1, the method comprising: providing a plurality of insulating spacers, wherein each of the plurality of insulating spacers is according to claim 1; 
arranging the insulating spacers between the unit cells; 
bringing the bus bar into contact with distal end portions of electrode tabs to electrically connect the distal end portions of the electrode tabs of different ones of the unit cells from the third direction; and 

In claim 13 at line 2, please delete the word(s) “the” before the word(s) “abutting portions”.
In claim 14 at line 2, please insert the word(s) --the-- after the word(s) “at least one pair of”.
In claim 14 at line 2, please insert the word(s) --at least one-- after the word(s) “abutting portions, the”.
In claim 15 at line 2, please delete the word(s) “the” after the word(s) “a plurality of”.
In claim 15 at line 2, please insert the word(s) --the-- before the word(s) “abutting portions”.


Allowable Subject Matter
Claims 1-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, AMAGAI (US 20070141457 A1) teaches the state of the art of a battery module comprising unit cells and insulating spacers, wherein the insulating spacers comprising a side surface, an abutting portion, a recessed portion, and a communication portion.

“a dimension of the recessed portion in the first direction being smaller than a dimension of the side surface in the first direction such that portions of the side surface exist on both sides of the recessed portion along the first direction where the recessed portion opens through the side surface and the recessed portion is closed on both sides along the first direction”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726